OPINION of the Court, by
Judge Owseey.
The appellants were plaintiffs in the court below in a writ of error coram vobis brought by them against the appeHee. The writ of error, by the decision of that court, was dismissed, and a judgment for ten per centum damages on the amount suspended entered in favor of the defendant there against the plaintiff.
Although by the entry in that court the term plaintiff, in the singular number, is used, there can be no question but what the judgment should be construed to be against both of the plaintiffs there ; and as the court acted correctly in dismissing the writ of error, thé judgment for damages was strictly proper.
The judgment must he affirmed with damages upon the damages and costs.